Citation Nr: 0615535	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for gastritis, esophageal 
ulcer and Schatzki's ring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant had verified periods of active duty for 
training (ACDUTRA) from February to August 1967, with 
additional periods from August 4 to 17, 1968; July 13 to 16, 
1969; May 31 to June 13, 1970; May 16 to 29, 1971; and from 
July 23, 1972 to August 6, 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2001, the Board denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  In a September 2003 decision, the Court 
vacated the Board's August 2001 decision and remanded the 
issue to the Board, for readjudication of the appellant's 
claim for service connected benefits and the issuance of a 
new decision.  Pursuant to the Court's order, the Board 
remanded the case in August 2004, for RO compliance with the 
amended notice provisions of the VCAA.

A hearing was held before the undersigned Veterans' Law Judge 
in June 2001.  A transcript is of record.


FINDING OF FACT

The probative and competent medical evidence of record shows 
no link between the appellant's gastritis with esophagitis, 
esophageal ulcer, and Schatzki's ring to any period of 
ACDUTRA.


CONCLUSION OF LAW

Gastritis with esophagitis, esophageal ulcer, and Schatzki's 
ring were not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the appellant's claim was received in December 
1997.  In correspondence dated in August 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  This correspondence also 
informed the appellant of the evidence and information 
necessary to substantiate his claim and also indicated what 
portion of any such information or evidence was to be 
provided by the VA and which portion he needed to provide.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The appellant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  VA 
correspondence dated in August 2004, October 2005, and 
December 2005 provided the appellant with the opportunity to 
submit any additional evidence in connection with his claim.  
The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence in response to the aforementioned VA requests that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the appellant in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.  

Factual Background

Service medical records from the appellant's periods of 
active duty for training dated between 1967 and 1971, show no 
complaints or treatment for a gastrointestinal disorder.  A 
report of medical history dated in April 1972, prior to a 
period of ACDUTRA, shows that the appellant reported 
experiencing frequent indigestion that he treated with 
antacids; and stomach, liver, or intestinal trouble.  A 
physical examination performed at that time was negative for 
any gastrointestinal complaints or findings.  The appellant 
was found physically qualified to attend two weeks active 
duty for training.  In a July 1972 notation on his service 
medical records, the appellant stated that his health was not 
adversely affected by two weeks of ACTUTRA.  A final notation 
in the service medical records was to the effect that the 
appellant's health records were being closed by reason of 
honorable discharge from the U.S. Marine Corps Reserve, and 
that the appellant was not available for a discharge physical 
examination.

The results of an October 1981 upper G.I. series at the 
Chestnut Ridge Health Service Center revealed findings 
consistent with duodenitis.  No active ulcer was seen.  An 
upper G.I. series in July 1982 revealed a very transient 
hernia that was demonstrated predominantly by a very 
transient shallow Schatzki ring.  Minimal reflux was present.  
An upper G.I. series done in January 1986 revealed no 
evidence of ulceration or deformity and was normal with the 
exception of a wide lower esophageal ring.  It was also noted 
that there was no change from the 1982 study.

The appellant was referred to J. G. T., M.D., and a May 1986 
letter from the physician noted the appellant's 20 year 
history of "constant, mid-epigastric discomfort; and stated 
that the appellant complained of "burning" in the mid-
epigastric area that radiated up into his chest.  This 
symptom was also associated with heartburn and sour 
eructation as well as some water brash.  The appellant denied 
dysphagia, hematochezia and melena.  The impression was that 
the history of persistent, refractory dyspepsia was either 
due to peptic ulcer disease and or reflux esophagitis.  A 
subsequent endoscopy report provided the impression of mild 
reflux esophagitis.  A June 1986 letter from J. A. T., MD 
indicated the appellant continued to complain of dyspepsia, 
which the physician suspected was related to reflux 
esophagitis and esophageal ulcer.  Letters dated in August 
1986 and December 1987 show the appellant responded well to 
medication.

The appellant also submitted medical records dating from 1985 
to 1987, from a police department physician indicating he 
sought treatment for esophagitis in December 1986.  

Medical records dated from August 1989 to May 1994 from the 
North Medical Family Physicians and St. Joseph's Hospital 
show that esophagitis and hiatal hernia were noted in August 
1989.  In December 1990 it was noted that the appellant had 
heartburn, hiatal hernia, and esophageal stricture.

The appellant was seen by M. A. F., M.D. in August 1996.  He 
had a history of chronic problems of intermittent episodes of 
dysphagia and symptoms consistent with reflux.  His most 
recent symptom was spitting up blood.  The appellant 
underwent a dilatation and endoscopy at which time the 
esophagus appeared unremarkable except for some mild 
esophagitis and small Schatzki's ring in the distal 
esophagus, which was opined to be the cause of the 
appellant's dysphagia.  The diagnosis from a gastric biopsy 
was that it was consistent with fundic origin, and showed no 
significant epithelial atypia or inflammatory cell 
infiltrate.  In addition, a special stain failed to disclose 
the presence of Helicobacter organisms.  A letter dated in 
September 1996 revealed that all of the appellant's symptoms 
had resolved since the endoscopy and dilatation.

A September 1997 letter from R. C., who had active duty for 
training with the appellant recalled that the appellant went 
to the hospital in July 1972, after returning from days out 
at sea.  He stated that the appellant developed stomach pains 
and passed blood, presumably from eating old C-rations; and 
that the appellant has had stomach problems ever since.

Additional letters dated in November and December 1997 from 
the appellant's ex-wife, mother, and long-time friend also 
state that the appellant had no known stomach problems prior 
to his active duty for training in July and August 1972, and 
that he continued to experience stomach problems since that 
time.

The appellant underwent a VA examination in March 1998.  He 
related to the examiner that he was forced to train at Camp 
Lejeune under "unsanitary conditions."  He recalled four 
days of amphibious training during which he was required to 
wade through mud.  He stated that immediately afterwards, he 
developed "wicked" stomach cramps and rectal bleeding.  The 
appellant further reported that he was evaluated and 
diagnosed with a duodenal ulcer.  Upon examination, the VA 
examiner noted there was mild tenderness to palpation in the 
epigastric areas, with no evidence of hepatosplenomegaly, 
masses, or bruits.  There was no duodenal ulcer per the 
records, which the examiner noted was the type of abnormality 
most often associated with the Helibacter infection.  The 
physician opined that the appellant's gastritis with 
esophagitis, esophageal ulceration and hiatal hernia could 
not specifically be associated with his ACDUTRA period at 
Camp Lejeune.  An addendum to the report states that the H. 
pylori AB test was negative, which implied either successful 
treatment for H. pylori or that there was no previous 
exposure. 

In June 2001 the appellant submitted medical information on 
gastritis, esophagitis, and H. pylori that he obtained from 
an Internet web-site.  Also submitted by the appellant was 
the Syracuse Police Department policy for medical leave.  
June 2001 statements of friends, who were fellow police 
officers, indicated that the Department's physician was a 
very poor record-keeper who had also lost medical records of 
police officers other than the appellant's.  A letter 
received from the Syracuse Police Department confirmed the 
Department had no medical records for the appellant.  The lay 
statements further attested to the appellant's stomach 
problems during ACDUTRA in July 1972 and since. 

The appellant testified during a travel board hearing with 
the undersigned member of the Board in June 2001.  He stated 
that the onset of his stomach disorder was in July 1972, 
during ACDUTRA, and that it was due to unsanitary conditions 
while on an amphibious landing exercise at Onslow Beach.  He 
submitted an article from the DAV magazine stating that a 
contaminated water supply was discovered at Camp Lejeune that 
could have affected people who lived there during the period 
from 1968 to 1985.  He also submitted several internet 
articles regarding H. pylori infection and alleged that it 
was reasonable to believe that the unclean conditions of his 
reserve duty were such that made it possible that he could 
contract the type of diseases, bacteria, or any other 
bacteria.

The appellant further testified that he was hospitalized 
after spitting up blood and was diagnosed with a duodenal 
ulcer, sometime in July 1972.  He also stated that the 
Syracuse Police Department physician who had treated him for 
many years was a poor record-keeper, so there were no records 
of his early treatment for stomach problems after ACDUTRA 
service.  He alleged that he did not seek private medical 
treatment until many years later because Department policy 
required police officers to seek treatment from their 
physician.  The appellant's witness testified that the 
appellant continued to have stomach problems after service. 

In support of his claim, the appellant submitted a statement 
dated in April 2005 which provided a list of health care 
providers including a drug store, and private physicians.  He 
also indicated treatment in July 1972 at Camp Lejeune as well 
as having undergone a separation physical examination.  

Analysis

The appellant contends he is entitled to service connection 
for gastritis with esophagitis, esophageal ulcer, and 
Schatzki's ring, because these disorders were either incurred 
during ACDUTRA service, or in the alternative were aggravated 
by during such service.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2005).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from a covered 
disease which occurred during such training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c),(d) (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (2005).

If there is no evidence of a chronic condition during 
ACDUTRA, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be 
established by medical evidence, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology. Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Initially, the Board notes the appellant served only on 
active duty for training and had no previously established 
service-connected disability.  Based on these circumstances, 
he has not achieved veteran status; therefore, in the 
analysis of his claim he is not entitled to the presumption 
of soundness.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.6(a); Paulson v. Brown, 7 Vet. App. 466 (1995).  If the 
presumption is not applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  See Paulson at 469.
The appellant has contended that the onset of his 
gastrointestinal trouble was during ACDUTRA in July 1972.  He 
testified at his travel board hearing in June 2001 that he 
began to spit up blood and have stomach-related problems 
during this period of active duty for training.  However, the 
evidence demonstrates that by his own admission on a July 
1972 medical history form, he complained of gastrointestinal 
difficulty at least three months prior to that period of 
ACDUTRA service.  A physician's notation on this form 
indicated that he was treated with antacids for these 
conditions.  Furthermore, he signed a statement in July 1972 
attesting to the fact that his health had not been impaired 
during that period of ACDUTRA.  Although the appellant 
alleges that he underwent a separation physical examination, 
service medical records dated in January 1973 clearly state 
that he was not available and did not undergo a separation 
physical examination.  The record was then closed.  

The appellant submitted lay statements from friends who 
trained with him during this period and recalled him having 
stomach-related problems in July 1972.  The appellant and his 
witnesses are competent to proffer evidence concerning 
matters susceptible to lay observation, namely that the 
appellant had stomach-related problems during active duty for 
training.  However, they are not qualified to render a 
medical diagnosis or an opinion concerning medical causation 
or to establish the onset of the gastrointestinal disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board finds that the preponderance of the evidence 
supports a finding that a gastrointestinal disorder existed 
prior to service.

Finding that the appellant's disorder pre-existed service the 
Boar must now address whether the appellant's 
gastrointestinal disorder increased in severity during active 
duty for training.  If so, then the appellant's 
gastrointestinal disorder is presumed to have been aggravated 
by service absent clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Routen v. 
Brown, 10 Vet. App. 183, 187 (1007) aff'd sub nom. Routen v. 
West, 142 F. 3d 1434 (1998).

In the present case, the weight of the evidence is against a 
finding that the appellant's gastrointestinal disorder 
increased in severity during active duty for training.  
Statements from the appellant and friends who were on active 
duty for training with him in July 1972 indicate that he 
suffered from stomach-related problems.  The symptoms 
described include spitting up blood and stomach pain. Even if 
these statements support a finding that the appellant's 
symptoms increased, the Court held in Hunt that a finding of 
aggravation turns on a worsening of the underlying disorder 
rather than the symptoms.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

There is no competent medical evidence to support a finding 
that there was a worsening of the underlying G.I. disorder 
during the period of active duty for training from July 23, 
1972 to August 6, 1972.  While the appellant is certainly 
competent to report symptoms he feels, he does not have the 
medical credentials or expertise necessary to diagnose a G.I. 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Furthermore, the VA physician who examined the appellant in 
March 1998 opined that that the current G.I. disorder could 
not be specifically linked etiologically to whatever stomach 
problems the appellant had during active duty for training. 
Since there is no competent medical evidence to suggest 
otherwise, the weight of the evidence is clearly against a 
finding that the appellant's G.I. disorder was incurred in or 
aggravated by active duty for training.

Concerning the appellant's April 2005 statement regarding 
records from two physicians, Dr. T. and Dr. L., those 
documents are already of record and have been considered.  
Neither physician opined that the gastrointestinal was in any 
way related to ACDUTRA.  Regarding the drug store 
prescriptions that the appellant would like the Board to 
obtain, even conceding that some of the prescriptions could 
be for gastrointestinal problems, the mere prescriptions 
themselves would only confirm gastrointestinal treatment, but 
would not, by their very nature, provide any opinion as to 
etiology.

Since the preponderance of the evidence is against a claim of 
service connection, the benefit of the doubt doctrine does 
not apply and the claim is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).


ORDER

Service connection for appellant's gastritis with 
esophagitis, esophageal ulcer, and Schatzki's ring is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


